Case 9:19-cv-81508-DMM Document 18 Entered on FLSD Docket 06/29/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  THERESA WINKEL,                                   )
                                                    )
           Plaintiff,                               )
                                                    )
           v.                                       )      No. 9:19-cv-81508-DMM
                                                    )
  HYUNDAI CAPITAL AMERICA, INC.,                    )
  doing business as Kia Motors Finance,             )
                                                    )
                                                    )
           Defendant.                               )


                                   STIPULATION TO DISMISS

           Plaintiff, THERESA WINKEL, and Defendant, HYUNDAI CAPITAL AMERICA, INC.,

  through their respective counsel below, and pursuant to Federal Rule of Civil Procedure

  41(a)(1)(A)(ii), stipulate to dismiss this case, with prejudice, both sides to bear their own fees and

  costs.

  June 29, 2020

   By:_/s/ Shireen Hormozdi____                             By: /s/ Brandon T. White, Esq._____
   Shireen Hormozdi                                         Brandon T. White, Esq.
   Hormozdi Law Firm, LLC                                   Reed Smith LLP
   1770 Indian Trail Lilburn Road, Ste 175                  1001 Brickell Bay Dr. Suite 900
   Norcross GA 30093                                        Miami, FL 33131
   Ph: 678-395-7795                                         Tel: 786-747-0222
   Fax: 866-929-2434                                        Fax: 786-747-0299
   shireen@agrusslawfirm.com                                Email: bwhite@reedsmith.com
   shireen@norcrosslawfirm.com                              Attorney for Defendant
   Attorney for Plaintiff
Case 9:19-cv-81508-DMM Document 18 Entered on FLSD Docket 06/29/2020 Page 2 of 2




                                     CERTIFICATE OF SERVICE


         I certify that on June 29, 2020, a true and correct copy of the foregoing document was

  electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

  system to all counsel of record.


                                By: /s/ Shireen Hormozdi
                                       Shireen Hormozdi
